DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-6 in the reply filed on 2/1/22 is acknowledged.  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.  Claims 7-14 are withdrawn from examination.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 is missing a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiodorov et al US 2010/0329408.
Per claim 1, Fiodorov teaches an apparatus comprising a center rail having a distal end and a proximal end (top and bottom of Fig. 1A), a first flange connected with a proximal end, a second flange connected with the distal end (Fig. 1A, top horizontal section and bottom horizontal section of the center rail), a collar disposed around the center rail and between the first flange and the second flange (item 16, Fig. 1A), at least one arm connected with the collar, wherein the one arm is configured to connect with a modular attachment (see items 12, 14).

Per claim 3, Fiodorov teaches a hinge (yaw joint 30) which would provide at least one degree of freedom.
Per claim 4, Fiodorov teaches that the collar is configured for movement along the center rail and wherein the movement can provide at least one degree of freedom (Fig. 1A).
Per claim 5, Fiodorov teaches the center rail having multiple slots or ridges (Fig. 2A) which would support attachment of a module (e.g., 120) to provide positioning.
Per claim 6, Fiodorov teaches a bracket to attach flanges at the ends of the rail (see vertical guide down rail Fig. 1A).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715